Title: To James Madison from Levett Harris, 15 September 1806
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg September 15 1806.

By the circular letter from the Department of State of the 1st. July 1805, which only came to hand the 15 Ult., and which shall receive my particular attention, I perceive a renewal of the consular bonds is required.  In conformity thereto, I have transmitted one to my correspondent at Philadelphia, with directions to have the Signature of my relation obtained to it, as before, and to forward the same to you Sir; On its receipt, you will be pleased to transmit to Mr. Thomas Clifford the former bond, executed preparatory to my entry on the execution of my publick trust.  I have the honor to be, very respectfully, Sir, Your most Obedient Servant,

Levett Harris

